 1   Charles P. Maher, State Bar No. 124748
     Jeffrey L. Fillerup, State Bar No. 120543
 2   RINCON LAW, LLP
     200 California Street, Suite 400
 3   San Francisco, CA 94111
     Telephone No.: 415-840-4199
 4   Facsimile No.: 415-680-1712
     Email: cmaher@rinconlawllp.com
 5           jfillerup@rinconlawllp.com

 6   Counsel for Marlene G. Weinstein,
     Trustee in Bankruptcy
 7

 8                                UNITED STATES BANKRUPTCY COURT

 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                           OAKLAND DIVISION

11   In re                                                 Case No. 17-40327 RLE
                                                           Chapter 7
12   INDEPENDENT ADOPTION CENTER,                          Hon. Roger L. Efremksy

13                     Debtor.                             [No Hearing Requested]

14

15

16      EX PARTE APPLICATION FOR ORDER FOR EXAMINATION UNDER RULE 2004

17

18              Marlene G. Weinstein, Chapter 7 Trustee of the estate of the above Debtor, hereby applies

19   for an order requiring Rubian Moss to appear for examination by the Trustee or her counsel under

20   Rule 2004 of the Federal Rules of Bankruptcy Procedure.

21              Rubian Moss is the owner of Moss CPA which prepared the Debtor’s IRS Form 990s and

22   conducted audits of its books and records in the years before the Debtor filed its Chapter 7 petition.

23              The Trustee is informed and believes that Moss CPA and Rubian Moss, who personally

24   signed the Debtor’s Form 990s for 2014 and 2015, are familiar with the Debtor’s financial affairs

25   in all respects and have information regarding the Debtor’s financial affairs that will be useful to the

26   Trustee in her administration of the bankruptcy estate. The information may also be useful in

27   connection with the Trustee’s prosecution of her adversary proceeding against the directors and

28   officer.

Case: 17-40327        Doc# 220     Filed: 11/07/18   Entered: 11/07/18 13:51:33         Page 1 of 2        1
 1          The Trustee is requesting entry of an order under Rule 2004 requiring Rubian Moss to appear

 2   for examination by the Trustee in the offices of her counsel at the address above at a date and time

 3   selected by the Trustee that is no fewer than 15 days after service of the order on Rubian Moss, or

 4   at such date that is mutually convenient for the Trustee and Rubian Moss.

 5          The Trustee is serving this application on counsel for the defendants in the adversary

 6   proceeding against the directors and officer as a courtesy and will serve the order and subpoena on

 7   them also as a courtesy. Counsel for the defendants will be invited to attend the examination on the

 8   date set by the Trustee or the date on which the Trustee and Mr. Moss mutually agree to hold the
 9   examination.
10          WHEREFORE the Trustee requests entry of an order requiring Rubian Moss to appear for
11   examination under Rule 2004.
12
     DATED: November 7, 2018             RINCON LAW, LLP
13

14

15                                       By: /s/Charles P. Maher
                                             Charles P. Maher
16                                           Counsel for Marlene G. Weinstein, Chapter 7 Trustee
17

18

19

20

21

22

23

24

25

26

27

28

Case: 17-40327      Doc# 220    Filed: 11/07/18    Entered: 11/07/18 13:51:33        Page 2 of 2       2
